DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gan (US 2001/004506 A1).
Regarding claims 1-3 & 5, Gan teaches a non-aqueous electrolyte solution comprising: a non-aqueous organic solvent including EC, EMC, DMC and DEC ([0021]-[0022]), a lithium salt ([0023]), and a phosphonate-based additive represented by the claimed Chemical Formula 1-1 ([0024]-[0025] & [0030]). Specifically, Gan teaches at least one of R1 and R2 from the inventive phosphonate compound of formula (R1O)P(=O)(OR2)(H) being an organic group containing at least 3 carbon atoms and having an sp hybridized carbon atom bonded to an sp3 hybridized carbon atom bonded to the oxygen bonded to the phosphorous atom.
Regarding claim 6, Gan teaches a lithium secondary battery comprising a cathode including a lithium transition metal oxide as a cathode active material ([0015]), an anode ([0013]), a separation layer interposed between the anode and the cathode ([0019]), and the non-aqueous electrolyte of claim 1 as noted above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gan (US 2001/0004506 A1).
Regarding claim 4, Gan teaches the non-aqueous electrolyte of claim 4 but does not explicitly teach an amount of phosphonate-based additive being from 0.1 wt% to 5 wt% based on a total weight of the electrolyte solution.								However, from the range of concentrations (i.e 0.001 M to 0.4 M) taught for Gan’s phosphonate compound and using the known densities of the solvents (EC, EMC, DEC, DMC) employed to approximate the density of the solution, and the molar mass of the inventive phosphate compound (i.e dipropargyl phosphonate), the wt% of the phosphonate compound in the electrolyte solution can be calculated as follows:								Molar mass of phosphonate compound: 158 g/mol 							Approximate density of solution: (975 g/L+ 1320 g/L + 1070 g/L + 1000 g/L) / 4 = 1091 g/L,														- (0.001 mol/L)*(158 g/mol)/(1091 g/L)*100 = 0.014%						- (0.4 mol/L)*(158 g/mol)/(1091 g/L)*100 = 5.79%							Thus, the amount of the phosphonate-based additive ranges from 0.01 wt% to 5.79 wt% which overlaps with the presently claimed range.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gan (US 2001/004506 A1) in view of Kong (US 2017/0155132 A1).
Regarding claims 6-7, Gan teaches the secondary battery of claim 6 but is silent as to lithium transition metal oxide being represented by Chemical Formula 2 recited in claim 6 and the further limited composition recited in claim 7.  								Kong teaches a lithium secondary battery comprising a cathode including a lithium transition metal oxide represented by LiNi1-x-yCoxMnyO2, where x and y are both preferably ranging from 0.15 to 0.2 ([0018]-[0023]).									It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use Kong’s lithium transition metal oxide in view of achieving a high capacity without negatively affecting the structural and chemical stability as taught by Kong ([0021]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727